DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art, JP 5662551 B1, US 10643936 B2, US 8367943 B2, US 20150245473 A1, US 20150357276 A1, US 20150282323 A1, US 6534723 B1, US 20150181703 A1, US 20150102510 A1, discloses a core between first and second redistribution structures. The core comprises pads 23 and 24 on top and bottom surfaces. The art is silent on the claim limitations cited below. 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein a center of the first core pad is laterally offset from a center of the first bonding pad, a first portion of a planar surface of the first core pad is physically and directly 
Regarding claim 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein a center of the first core pad is laterally offset from a center of the first bonding pad, a first portion of a planar surface of the first core pad is physically and directly contacting a planar surface of the first bonding pad, a second portion of the planar surface of the first core pad surrounding the first portion of the planar surface of the first core pad is non-bonded to the first bonding pad, and the first bonding pad and the first core pad are embedded in the first bonding layer, wherein a center of the second core pad is laterally offset from a center of the second bonding pad, a first portion of a planar surface of the second core pad is physically and directly contacting a planar surface of the second bonding pad, a second portion of the planar surface of the second core pad surrounding the first portion of the planar surface of the second core pad is non-bonded to the second bonding pad, and the second bonding pad and the second core pad are 
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a center of the core pad is laterally offset from a center of the bonding pad, a first portion of a planar surface of the core pad is physically and directly contacting a planar surface of the bonding pad, a second portion of the planar surface of the core pad surrounding the first portion of the planar surface of the core pad is non-bonded to the bonding pad, and the bonding pad and the core pad are embedded in the bonding layer,”, as recited in Claim 19, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898